

117 HR 5189 IH: Member Business Loan Expansion Act
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5189IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Mr. Vicente Gonzalez of Texas (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to provide more loan flexibility to credit unions, to amend the Federal Home Loan Bank Act to expand homeownership access, and for other purposes.1.Short titleThis Act may be cited as the Member Business Loan Expansion Act. 2.Flexibility for NCUA Board to increase Federal credit union loan maturitiesSection 107(5) of the Federal Credit Union Act (12 U.S.C. 1757(5)) is amended by inserting after shall not exceed 15 years the following: (or such longer maturity as the Board may allow, by regulation).3.Expanding credit to small businessesSection 107A(c)(1)(B)(iii) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)(iii)) is amended by striking $50,000 and inserting $100,000.4.Expanding homeownership access through community financial institutionsSection 2(10)(A) of the Federal Home Loan Bank Act (12 U.S.C. 1422(10)(A)) is amended—(1)in clause (i), by inserting after Federal Deposit Insurance Act the following or Federal Credit Union Act; and(2)in clause (ii), by striking $1,000,000,000 and inserting $10,000,000,000.